MEMORANDUM **
Daljit Singh Sahota, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petition for review.
*359The BIA did not abuse its discretion in denying Sahota’s motion to reopen as untimely because it was filed more than two years after the BIA’s March 13, 2003 order, see 8 C.F.R. 1003.2(c)(2) (motion to reopen must be filed within 90 days), and Sahota does not argue that he is entitled to equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (explaining that the deadline for filing a motion to reopen can be equitably tolled “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.